   0:19-cv-00921-SAL-PJG           Date Filed 06/11/20      Entry Number 41        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Susan Diane Scruggs, as Personal        )                    C/A No. 0:19-921-SAL-PJG
Representative of the Estate of William )
Bradley Scruggs,                        )
                                        )
                            Plaintiff,  )                              ORDER
                                        )
       v.                               )
                                        )
Bryan Stirling; Beverly Wood; Robert    )
Poiletman; Rubin Ridgway; Antoinette    )
Bradley; Tim Riley; Andrea Thompson;    )
Kinnard Debose; Lefford Fate,           )
                                        )
                            Defendants. )
_____________________________________ )

       Plaintiff filed this civil action in March 2019. This matter is before the court pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On November 12, 2019, the court

issued a Second Amended Scheduling Order in this matter granting the parties’ motion for an

extension of the deadline for filing dispositive motions until May 19, 2020. (ECF No. 34.) On

March 16, 2020, the court issued Standing Order, Misc. No. 3:20-mc-105, that extended this

deadline by twenty-one days from the set deadline due to the current public health emergency

regarding COVID-19. As of the date of this order, no party has filed a potentially dispositive

motion regarding the merits of this case. The parties are directed to inform the court in writing of

the status of this case on or before June 18, 2020 and advise the court as to whether the case is

ready for trial. If any party intends to seek leave for an extension in which to file a dispositive

motion after the expiration of the court’s deadline as ordered, it must establish the requisite

showings in accordance with the applicable Federal Rules of Civil Procedure and the Local Civil

Rules of this court.




                                            Page 1 of 2
   0:19-cv-00921-SAL-PJG   Date Filed 06/11/20   Entry Number 41   Page 2 of 2




      IT IS SO ORDERED.



                                    __________________________________________
June 11, 2020                       Paige J. Gossett
Columbia, South Carolina            UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
